Citation Nr: 1036900	
Decision Date: 09/29/10    Archive Date: 10/05/10

DOCKET NO.  05-19 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel

INTRODUCTION

The Veteran had active military service from March 1971 to April 
1972.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a January 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  
By that rating action, the RO denied, in part, service connection 
for PTSD.  The Veteran appealed the RO's January 2005 rating 
action to the Board.  

In July and November 2008, the Veteran testified before a 
Decision Review Officer and undersigned Acting Veterans Law Judge 
at the Detroit, Michigan RO, respectively.  Copies of the hearing 
transcripts have been associated with the claims files. 

In January 2009, the Board remanded the instant claim to the RO 
for additional development.  The requested development has been 
completed and the case has returned to the Board for appellate 
review. 

The Board is aware of the holding of the United States Court of 
Appeals for Veterans Claims (Court) in Clemons v. Shinseki, 23 
Vet. App. 1 (2009), in which the Court pointed out that the 
claimant cannot be held to a "hypothesized diagnosis - one he is 
incompetent to render" when determining what his actual claim may 
be, and noted that the Board should have considered alternative 
current conditions within the scope of the filed claim.  In 
Clemons, the Veteran specifically requested service connection 
for PTSD, but the medical record included diagnoses of an anxiety 
disorder and a schizoid disorder, and the Board denied the claim 
for service connection for PTSD upon the absence of a current 
diagnosis of PTSD, but did not address the other diagnoses.  The 
present case differs from Clemons.  In this case, the RO denied 
service connection for PTSD and depression in the appealed 
January 2005 rating action.  Yet, the Veteran only appealed the 
denial of service connection for PTSD.  He has not disagreed with 
the RO's denial of entitlement to service connection for 
depression.  As the RO has already considered the question of 
service connection for psychiatric diagnoses other than PTSD, and 
the Veteran did not yet appeal the adverse decision, the Board 
finds no basis for additional development and adjudication 
pursuant to Clemons.

The appeal is REMANDED to the RO/Appeals Management Center (AMC) 
in Washington, DC.  VA will notify the Veteran if further action 
is required.


REMAND

The Board finds it must again remand the service connection claim 
on appeal for additional evidentiary development.  Accordingly, 
further appellate consideration will be deferred and this case 
remanded to the AMC/RO for action as described in the directives 
outlined in the indented paragraphs below.

The Veteran maintains that he has PTSD as a result of an in-
service assault.  Specifically, the Veteran contends that while 
serving in the Republic of Vietnam (RVN) (Phu Bai or Cam Rahn 
Bay) in February 1972, another soldier, "W.L.B.", attempted to 
attack him with a hatchet/ax.  He maintains that he escaped the 
attack after another soldier, "J.R.," warned him of the 
attempted assault.  The Veteran asserts that his alleged 
assailant was taken into custody by the military police and that 
he never saw him again.  (See PTSD questionnaire, received by VA 
in March 2004, statement from the Veteran, received in October 
2007, VA Form 21-0781, Statement in Support of Claim For Service 
Connection for PTSD, dated in April 2008, and November 2008 
hearing transcript (T.) at pages (pgs.) 3-5).  

In late August 2007, the Joint Services Records Research Center 
(JSRRC) wrote to the RO in response to its request for 
verification of the above-cited stressor.  JSRRC indicated that 
they were unable to provide the requested information because 
neither the designation nor location of the [Veteran's] company 
or detachment to which he was assigned during the stated period 
in the RVN had been provided.  (See JSRRC's August 2007 response 
to the RO's request for stressor verification).  The Veteran's 
service personnel records show that at the time of the alleged 
assault, April 1972, the Veteran was stationed with HHC 2d BN, 
327th, Inf.  Thus, as it is unclear if this information was made 
available to JSRRC in August 2007, another attempt to verify the 
alleged in-service assault is warranted. 

In addition, because the Veteran has claimed that his PTSD is the 
result of an in-service personal assault, or fear thereof, the 
provisions of 38 C.F.R. § 3.304(f) (2009) are applicable to his 
claim.  This regulation requires that in the case of a claim for 
service connection for PTSD based on personal assault, VA provide 
the Veteran with certain notice prior to denying the claim.  
Patton v. West, 12 Vet. App. 272, 280 (1999).  Such notice has 
not been provided to the Veteran in the instant appeal and must 
be accomplished on remand. 

Also, a review of the claims files reflects that the Social 
Security Administration (SSA) has awarded the Veteran disability 
benefits based on a back disability due to a work-related 
incident.  The claims files do not reflect that efforts have been 
made to obtain the SSA award decision and the medical records 
upon which that decision was based.  It is also unclear from the 
record whether any medical documentation associated with this 
award would be relevant to the claim at hand, but the Board 
cannot exclude that possibility.  Accordingly, efforts to obtain 
medical documentation from SSA are required, pursuant to 38 
C.F.R. § 3.159(c)(2) (2009). See also Baker v. West, 11 Vet. App. 
163, 139 (1998) (VA's duty to assist includes obtaining SSA 
records when the Veteran reports receiving SSA disability 
benefits, as such records may contain relevant evidence).

Finally, VA has recently published new and liberalizing 
regulations governing the adjudication of claims for service 
connection for PTSD, specifically 38 C.F.R. § 3.304(f)(e), as 
revised effective July 13, 2010.  See 75 Fed. Reg. 39, 852  (July 
14, 2010) (to be codified at 38 C.F.R. § 3.304(f)).  The 
applicability of this revised regulation should be considered.

Accordingly, the case is REMANDED to the RO/AMC for the following 
action:

1.  The Veteran should be contacted and 
asked to provide as much additional detail 
as possible regarding his reported claimed 
attempted in-service personal assault.  He 
should also be asked to submit alternative 
sources of information to verify the 
claimed attempted assault.  He should be 
informed that these alternative sources 
could include, but are not limited to, 
private medical records; reports from 
crisis intervention centers; testimonials 
from family members, roommates, fellow 
service members, or clergy; and copies of 
any personal diaries or journals.

The Veteran must be requested to also 
following specific information as to the 
claimed attempted in-service personal 
assault:

a. The date of the assault, within a 60 
day time frame of its occurrence; 

b.  His location at the time of the event 
(i.e., Phu Bai or Cam Rahn Bay, RVN); 

c. The names and ranks of service members 
involved in the incident, and; 

d. Any other information which the Veteran 
may have as to the occurrence of the 
claimed attempted in-service personal 
assault. 

2.  After waiting an appropriate time 
period for the Veteran to respond or upon 
his response, the RO/AMC will forward his 
account provided above, as well as any 
other pertinent information from the 
claims folders to the JSSRC, and follow 
established procedures as to corroboration 
of the claimed stressor that while 
assigned to HHC 2d BN, 327th Inf. in the 
RVN in April 1972, he was the victim of an 
attempted assault by another soldier 
(claimed as "W.L.B.").  All 
documentation received from the JSRRC must 
be added to the claims folders.

The Veteran must be informed of the 
results of the searches and all responses 
must be associated with the claims files.

3.  Contact the SSA and request all 
decision award letters and records of 
medical treatment associated with the 
grant of disability benefits to the 
Veteran.  All records obtained pursuant to 
this request must be included in the 
Veteran's claims files.  If the search for 
such records has negative results, 
documentation to that effect should be 
included in the claims files.

4.  After the development requested above 
has been completed and any additional 
evidence has been associated with the 
claims files, and after ascertaining 
whether such evidence requires further 
development (i.e., an examination or 
follow-up evidence requests, if 
warranted), the RO/AMC should readjudicate 
the issue on appeal, to include 
consideration of, if warranted, 38 C.F.R. 
§ 3.304(f)(e), as revised effective July 
13, 2010.  See 75 Fed. Reg. 39, 852  (July 
14, 2010) (to be codified at 38 C.F.R. 
§ 3.304(f)). 

If the benefit sought is not granted, the 
Veteran and his representative should be 
furnished a Supplemental Statement of the 
Case and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.
The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


